Broyles, C. J.
The bill of exceptions and the record show that the motion to set aside the order, judgment, and sentence of the court was overruled on the 4th day of March, 1931, and that the bill of exceptions complaining of that judgment was presented to the trial judge for certification on the 26th day of March, 1931. The bill of exceptions not having been tendered within twenty days of the date of the judgment complained of, this court is without jurisdiction to entertain the case.

Writ of error dismissed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.